DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 8/16/21.  At this point claims 1, 11, and 13 have been amended and claims 10 and 27 have been cancelled. Thus, claims 1-9, 11-26, and 28-40 are pending in the instant application.
	The instant application having Application No.  16/593,756 has a total of 38 claims pending in the application, there are 5 independent claims and  33  dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 13-14 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20190179698 A1).

With respect to claim 1, the Liu reference teaches a main memory device comprising: 
a first memory device; (see fig. 1, memory 116) and 
a second memory device having an access latency different from that of the first memory device, (see fig. 1, internal memory 114; and paragraph 38, where the internal memory 114 is a cache memory [i.e. faster than memory 116] that is included in the device controller 112) wherein the first memory device determines, based on an access count for at least one region of the first memory device, a hot page included in the at least one region. (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; and paragraph 14, where block information of a block includes read count by page; and paragraph 46, where the device controller 112 can categorize data according to its characteristics (e.g., hot/cold, system/cache, and/or data/metadata))
wherein the at least one region comprises a plurality of pages; (paragraph 67, where read count by page records how many times each page in a single block was read [and thus there is a plurality of pages within the block]) and 
wherein the first memory device manages the access count for the at least one region rather than each of the plurality of pages.  (paragraph 67, where read count by page records how many times each page in a single block was read. Read count can 

With respect to claim 2, the Liu reference teaches the main memory device according to claim 1, wherein the first memory device comprises a first memory and a first controller which controls an operation of the first memory, (see fig. 1) and 
wherein the first controller comprises: 
an access count storage circuit configured with an access count field in which the access count for the at least one region is stored and a hot page address field in which an address of the hot page is stored; (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; and paragraph 14, where block information of a block includes read count by page; and paragraph 46, where the device controller 112 can categorize data according to its characteristics (e.g., hot/cold, system/cache, and/or data/metadata) and 
an access management circuit configured to increment the access count each time the at least one region is accessed. (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; and paragraph 14, where block information of a block includes read count by page)

With respect to claim 9, the Liu reference teaches the main memory device according to claim 1, wherein an access latency of the first memory device is longer than the access latency of the second memory device. (see fig. 1, internal memory 114; 

With respect to claim 13, the Liu reference teaches a computer system comprising: 
a central processing unit (CPU); (see fig. 1, host device 120 [which includes a CPU]) and 
a main memory device coupled with the CPU through a system bus (see  fig. 1; and device 110 connected to host device 120) , wherein the main memory device comprises: 
a first memory device; (see fig. 1, memory 116) and 
a second memory device having an access latency shorter than that of the first memory device, (see fig. 1, internal memory 114; and paragraph 38, where the internal memory 114 is a cache memory [i.e. faster than memory 116] that is included in the device controller 112) and 
wherein the first memory device determines, based on an access count for each of one or more regions of the first memory device, a hot page included in at least one of the one or more regions, (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; paragraph 14, where block information of a block includes read count by page; and paragraph 46, where the device controller 112 can categorize data according to its characteristics (e.g., hot/cold, system/cache, and/or data/metadata))

wherein the first memory device manages the access count for the at least one region rather than each of the plurality of pages.  (paragraph 67, where read count by page records how many times each page in a single block was read. Read count can also record how many times the single block was read, that is, a sum of read operation on the single block.)

With respect to claim 14, the Liu reference teaches the computer system according to claim 13, wherein the first memory device comprises a first memory and a first controller which controls an operation of the first memory, (see fig. 1) and 
wherein the first controller comprises: 
an access count storage circuit configured with an access count field in which the access count for each of the one or more respective regions are stored and a hot page address field in which an address of the hot page is stored; (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; and paragraph 14, where block information of a block includes read count by page) and 
an access management circuit configured to increment, each time each of the one or more regions is accessed, the access count corresponding to the region accessed. (paragraph 12, where block information of a physical block in the planes 

With respect to claim 28, the Liu reference teaches the computer system according to claim 13, wherein the first memory device comprises a nonvolatile memory, and the second memory device comprises a volatile memory. (paragraphs 15 and 37)

With respect to claim 29, the Liu reference teaches the computer system according to claim 28, wherein the nonvolatile memory comprises a phase change random access memory (PCRAM), and the volatile memory comprises a dynamic random access memory (DRAM). (paragraphs 15 and 37) 

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liu (US 20190179698 A1) in view of Seong (US 20170271581 A1).

	With respect to claim 11, the Liu reference teaches a main memory device comprising: 
a first memory device; (see fig. 1, memory 116) and 
a second memory device and wherein the first memory device determines, based on an access count for at least one region of the first memory device, a hot page included in the at least one region, (paragraph 12, where block information of a physical block in the planes comprises one or more parameters including read counts; paragraph 14, where block information of a block includes read count by page; and paragraph 46, where the device controller 112 can categorize data according to its characteristics (e.g., hot/cold, system/cache, and/or data/metadata))
wherein the at least one region comprises a plurality of pages, (paragraph 67, where read count by page records how many times each page in a single block was read [and thus there is a plurality of pages within the block]) and 
wherein the first memory device manages the access count for the at least one region rather than each of the plurality of pages. (paragraph 67, where read count by page records how many times each page in a single block was read. Read count can also record how many times the single block was read, that is, a sum of read operation on the single block.)
However, the Liu reference does not teach a second memory device having a power consumption per unit time different from that of the first memory device.  (emphasis added)
The Seong reference teaches it is conventional to have a second memory device having a power consumption per unit time different from that of the first memory device.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu reference to have a second memory device having a power consumption per unit time different from that of the first memory device, as taught by the Seong reference.
The suggestion/motivation for doing so would have been to have a faster and lower power DRAM relative to flash memory.  (Seong, paragraph 5)
Therefore it would have been obvious to combine the Liu and Seong references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 12, the combination of the Liu and Seong references teaches the main memory device according to claim 11, wherein a power consumption per unit time of the first memory device is larger than the power consumption per unit time of the second memory device. (Seong, paragraph 5, where the flash memory device has disadvantages of a relatively lower integration degree and operation speed together with relatively higher power consumption for storing data in comparison with the DRAM devices)

Claims 30-34 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190179698 A1) in view of Yan (US 10127156). 

With respect to claim 30, the Liu reference teaches a data management method of a computer system is including a central processing unit (CPU) and a main memory device which is coupled with the CPU (see fig. 1; and device 110 connect to host device 120 [which has a CPU]) through a system bus and is configured with a first memory device and a second memory device having different access latencies. (see fig. 1, internal memory 114; and paragraph 38, where the internal memory 114 is a cache memory [i.e. faster than memory 116] that is included in the device controller 112) 
However, the Liu reference does not explicitly teach the data management method comprising: transmitting, by the CPU to the first memory device, a hot page checking command for checking whether a hot page exists in a first memory of the first memory device; transmitting, by the first memory device to the CPU, one of a first response including an address corresponding to the hot page in the first memory and a second response indicating that the hot page does not exist in the first memory, depending on whether the hot page exists or not; and transmitting, by the CPU to the main memory device, when the first response is received from the first memory device, a data migration command for exchanging hot data stored in the hot page of the first memory and cold data in a second memory of the second memory device.
The Yan reference teaches it is conventional to have:
transmitting, by the CPU to the first memory device, a hot page checking command for checking whether a hot page exists in a first memory of the first memory device; (column 1, line 49 to column 2, line 62, where there is a promotion processing using a second promotion threshold specified for the second pool to determine whether a second data portion of the second pool is promoted to the secondary cache) 

transmitting, by the CPU to the main memory device, when the first response is received from the first memory device, a data migration command for exchanging hot data stored in the hot page of the first memory and cold data in a second memory of the second memory device. (column 1, line 49 to column 2, line 62, where there is a flushing processing to flush one or more data portions from the secondary cache to physical storage, said flushing processing using a first flushing threshold specified for the first pool to determine whether a third data portion of the first pool is flushed from the secondary cache) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu reference to have wherein transmitting, by the CPU to the first memory device, a hot page checking command for checking whether a hot page exists in a first memory of the first memory device; transmitting, by the first memory device to the CPU, one of a first response including an address corresponding to the hot page in the first memory and a second response indicating that the hot page does not exist in the first memory, depending on whether 
The suggestion/motivation for doing so would have been to have specifying priorities and thresholds used for cache promotion and flushing.  (Yan, abstract)
Therefore it would have been obvious to combine the Liu and Yan references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 31, the combination of Liu and Yan references teaches the data management method according to claim 30, wherein the transmitting of the hot page checking command is performed at each of multiple set times. (Yan, see fig. 9; and corresponding specification, where at step 910, a determination is made as to whether the count for the data block is equal to or greater than the promotion threshold) 

With respect to claim 32, the combination of Liu and Yan references teaches the data management method according to claim 30, further comprising, after the transmitting of the data migration command to the main memory device: 
reading, by the second memory device, the cold data from a cold page of the second memory and temporarily storing the read cold data in a buffer memory; (Yan, column 14, lines 24-64, where in order to ensure free pages available for new page 
reading, by the first memory device, the hot data from the hot page of the first memory and transmitting the read hot data to the second memory; (Yan, column 1, line 49 to column 2, line 62, where there is a promotion processing using a first promotion threshold [i.e. checking for a ‘hot page’] specified for the first pool to determine whether a first data portion of the first pool [i.e LUN that is mapped to physical disks as shown in fig. 6 and relevant portions] is promoted to the secondary cache)
storing, by the second memory device, the hot data received from the first memory device in the cold page of the second memory; (Yan, column 1, line 49 to column 2, line 62, where there is a promotion processing using a first promotion threshold [i.e. checking for a ‘hot page’] specified for the first pool to determine whether a first data portion of the first pool [i.e LUN that is mapped to physical disks as shown in fig. 6 and relevant portions] is promoted to the secondary cache)
transmitting, by the second memory device, the cold data temporarily stored in the buffer memory to the first memory device; (Yan, column 14, lines 24-64, where in order to ensure free pages available for new page promotion in the FAST Cache, a flush engine may be used to maintain free pages buffers and free dirty pages) and 
storing, by the first memory device, the cold data received from the second memory device in the hot page of the first memory. (Yan, column 1, line 49 to column 2, line 62, where there is a flushing processing to flush one or more data portions from the secondary cache to physical storage, said flushing processing using a first flushing 

With respect to claim 33, the combination of Liu and Yan references teaches the data management method according to claim 32, wherein the cold page of the second memory is selected by the CPU based on a least recently used (LRU) queue in which page addresses accessed in the second memory are stored in access order. (Yan, column 15, lines 12-44, where entries of each list 402a-n may be ordered, from most recently used or accessed to least recently used (LRU) or accessed. For example with reference to 402a, entries in 402a may be ordered based on time since last accessed with the most recently used data at the top of the list and the least recently used data at the bottom of the list. To further illustrate, entry 406a may be the most recently used cached data for LUN 1 and entry 406b may be the least recently used cached data for LUN 1)

With respect to claim 34, the combination of Liu and Yan references teaches the data management method according to claim 33, wherein the CPU selects a least recently used page address among the page addresses stored in the LRU queue as the cold page. (Yan, column 15, lines 12-44, where entries of each list 402a-n may be ordered, from most recently used or accessed to least recently used (LRU) or accessed. For example with reference to 402a, entries in 402a may be ordered based on time since last accessed with the most recently used data at the top of the list and the least recently used data at the bottom of the list. To further illustrate, entry 406a may be the 

Claims 39-40 are memory system implementations of claims 30-34 and rejected under the same rationales as claims 30-34.

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (US 20190179698 A1) in view of Yan (US 10127156) as shown in the rejections above, and in further view of Li (US 10877879). 

With respect to claim 35, the combination of Liu and Yan references does not explicitly teach the data management method according to claim 30, further comprising, after the storing of the cold data in the hot page of the first memory: updating information stored in a first LRU queue in which page addresses accessed in the first memory are stored in access order and a second LRU queue in which page addresses accessed in the second memory are stored in access order. 
The Li reference teaches it is conventional to have:
after the storing of the cold data in the hot page is of the first memory: 
updating information stored in a first LRU queue in which page addresses accessed in the first memory are stored in access order and a second LRU queue in which page addresses accessed in the second memory are stored in access order. (column 6, lines 33-53, where as containers associated with more recently accessed blocks are added (inserted) to the flash cache, less recently and/or frequently accessed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Liu and Yan reference to have after the storing of the cold data in the hot page is of the first memory: updating information stored in a first LRU queue in which page addresses accessed in the first memory are stored in access order and a second LRU queue in which page addresses accessed in the second memory are stored in access order, as taught by the Li reference.
The suggestion/motivation for doing so would have been to have multiple queues to represent the least and most recently used data containers.  (Li, column 6, lines 33-53)
Therefore it would have been obvious to combine the Liu, Yan, and Li references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 36, the combination of the Liu, Yan, and Li teaches the data management method according to claim 35, wherein the updating of the information stored in the first LRU queue and the second LRU queue comprises: 
storing an address corresponding to the hot page of the first memory in a most recently used (MRU) space of the first LRU queue; and storing an address 

Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu (US 20190179698 A1) in view of Yan (US 10127156) as shown in the rejections above, and in further view of Coburn (US 20180046411 A1).

With respect to claim 37, the combination of the Liu and Yan references does not explicitly teach the data management method according to claim 30, further comprising after the transmitting of the data migration command to the main memory device: transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; and initializing, by the first memory device, the access count storage circuit in response to the reset command.
The Coburn reference teaches it is conventional to have: 
further comprising after the transmitting of the data migration command (paragraph 48, where process 500 is for determining a frequency of usage of a page 
transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; (paragraph 48, where a count for each page in the main memory may be incremented in response to determining that the access bit is set for the PTE associated with the page. After determining whether the access bit is set for each PTE, at 530, the processor may reset the access bit) and 
initializing, by the first memory device, the access count storage circuit in response to the reset command. (paragraph 48, where a count for each page in the main memory may be incremented in response to determining that the access bit is set for the PTE associated with the page. After determining whether the access bit is set for each PTE, at 530, the processor may reset the access bit)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Liu and Yan references to have further comprising after the transmitting of the data migration command to the main memory device: transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; and initializing, by the first memory device, the access count storage circuit in response to the reset command, as taught by the Coburn reference.
The suggestion/motivation for doing so would have been to have a count for each page in the main memory which may be maintained by a counter for each page 
Therefore it would have been obvious to combine the Liu, Yan, and Coburn references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 38, the combination of the Liu and Yan references does not explicitly teach the data management method according to claim 30, further comprising when the second response is received from the first memory device: transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; and initializing, by the first memory device, the access count storage circuit in response to the reset command.
The Coburn reference teaches it is conventional to have: 
further comprising when the second response is received from the first memory device (paragraph 48, where process 500 is for determining a frequency of usage of a page with hardware and performing page migration based on the determined usage) to the main memory device: 
transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; (paragraph 48, where a count for each page in the main memory may be incremented in response to determining that the access bit is set for the PTE associated 
initializing, by the first memory device, the access count storage circuit in response to the reset command. (paragraph 48, where a count for each page in the main memory may be incremented in response to determining that the access bit is set for the PTE associated with the page. After determining whether the access bit is set for each PTE, at 530, the processor may reset the access bit)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Liu and Yan references to have further comprising when the second response is received from the first memory device: transmitting, by the CPU to the first memory device, a reset command for initializing an access count storage circuit in which information on the hot page is stored; and initializing, by the first memory device, the access count storage circuit in response to the reset command, as taught by the Coburn reference.
The suggestion/motivation for doing so would have been to have a count for each page in the main memory which may be maintained by a counter for each page stored in static random access memory or counting bloom filters may maintain the access statistics about sets of pages. (Coburn, paragraph 48)
Therefore it would have been obvious to combine the Liu, Yan, and Coburn references for the benefits shown above to obtain the invention as specified in the claim.


2.   ALLOWABLE SUBJECT MATTER
Claims 3-8 and 15-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant's arguments and amendments with respect to claims 1-9, 11-26, and 28-40 have been considered and are not persuasive.   
The arguments with respect to claims 1, 2, 9, 10, 13, 14, and 27-29 (see pages 16-18) pertaining to the limitations of “wherein the first memory device manages the access count for the at least one region rather than each of the plurality of pages” are not persuasive. The Examiner notes that the Liu reference teaches (paragraph 67) that a block with a plurality of pages where there is a read count by page that records how many times each page in a single block was read; and further the read count can also record how many times the single block was read, that is, a sum of read operation on the single block. Thus, in view of the citations above, the Liu reference teaches a read count for the block in addition to the pages, and therefore teaches the limitation above as broadly and instantly claimed. The Examiner further notes that the arguments (see pages 20-21) with respect to claims 11-12 are commensurate in scope with the arguments above, and not persuasive for at least the same reasons.  
The arguments with respect to claims 30-34 and 39-40 (see pages 21-24) pertaining to the limitations of “transmitting, by the first memory device to the CPU, one of a first response including an address corresponding to the hot page in the first a second response indicating that the hot page does not exist in the first memory, depending on whether the hot page exists or not” (emphasis added) and “transmitting a hot page checking command for checking whether the hot page exists in the memory” are not persuasive.  Firstly, the Examiner notes that the claim does not define what is required to be a ‘hot page’, and could be construed as any page.  The Examiner also notes that the Yan reference teaches (column 1, line 49 to column 2, line 62) that there is promotion processing using a first promotion threshold [i.e. checking for a ‘hot page’] specified for the first pool to determine whether a first data portion of the first pool [i.e LUN that is mapped to physical disks as shown in fig. 6 and relevant portions] is promoted to the secondary cache. Thus, based on the citations above, the Yan reference teaches checking hotness of data (i.e. a ‘hot page’) based on the promotion threshold, and promoting the data and its corresponding address to a cache.   The Examiner further notes that the limitation argued requires of “transmitting, by the first memory device to the CPU, one of a first response including an address corresponding to the hot page in the first memory and a second response indicating that the hot page does not exist in the first memory, depending on whether the hot page exists or not” (emphasis added) and thus only requires one of these to occur.  As noted above, the Yan reference determines [analogous to a ‘hot page checking command’] whether data meets a promotion threshold and to promote this data to the cache if meets the threshold to become a ‘hot page’ as claimed; and therefore meeting the one of a first and second response noted above.   Further, column 8, lines 40-67 of the Yan reference further determines a read hit or miss on data within a cache to check for ‘hot’ data to be returned to the requesting host/processor. Therefore, the Examiner 
The arguments with respect to claims 39-40 (see pages 24-25) pertaining to the limitations of “a first controller configured to identify a hot memory region, which is most recently accessed among first memory regions within a group that has been accessed more than any of the other groups or a greater number of times than a threshold” are not persuasive. The Examiner notes that the Liu reference teaches (paragraph 67) that a block with a plurality of pages where there is a read count by page that records how many times each page in a single block was read; and further the read count can also record how many times the single block was read, that is, a sum of read operation on the single block. Further, the Liu reference teaches (paragraph 46) where the device controller 112 can categorize data according to its characteristics (e.g., hot/cold, system/cache, and/or data/metadata).   Thus, based on citations above, the Liu reference teaches determine hot/cold data based on the read count and therefore teaches the limitation above as broadly and instantly claimed. 
The Examiner lastly notes that the arguments (see pages 26-27) with respect to claims 35-38 are commensurate in scope with the arguments above, and not persuasive for at least the same reasons.  




4.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9, 11-26, and 28-40 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137